Citation Nr: 0407473	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971, including 10 months in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran contends that 
he currently suffers from PTSD as a result of his service in 
Vietnam.  

Military personnel records indicate that the veteran was a 
Personnel Records Specialist, HHC, 39th Engineer Battalion 
(Cbt) USARPAC, in Vietnam between May 4, 1970 and February 
17, 1971.  

In June 2002, the RO denied this claim on the basis that (i) 
the veteran has no record of combat service and the RO has 
been unable to verify the veteran's claimed in-service 
stressor of coming under fire; and (ii) the veteran does not 
meet the PTSD criteria as stated in the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) published by 
the American Psychiatric Association.  

A VA staff psychologist evaluated the veteran in February, 
March, May and June 2001.  In a June 2001 VA Outpatient 
report, the staff psychologist diagnosed the veteran with 
PTSD and provided the required nexus for service connection 
including addressing, albeit curtly, the DSM-IV criteria met 
by the veteran.  

In an August 2002 VA examination, the examiner stated that 
the veteran did not seem to meet the criteria for PTSD; and 
that although he had mild symptoms of PTSD, the veteran did 
not appear to have a sentinel event or events with which the 
veteran still continued to have problems.

The Board has determined that additional development is 
necessary in this case. Accordingly, this claim is REMANDED 
for the following:

1.  Efforts should be made to contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), and request 
the veteran's unit records (the U.S. 
Army, HHC, 39th Engineer Battalion (Cbt) 
USARPAC) for the period of May 4, 1970 
through February 17, 1971.  These records 
should then be associated with the claims 
folder.

2.  The RO must also review the claims 
file to ensure that all notification and 
development actions required by the VCAA 
have been met.  This should include 
reasonable efforts to provide written 
notification to the veteran delineating 
the provisions of the VCAA, as well as 
notice concerning the delegation of 
responsibility between the RO and the 
veteran for obtaining the evidence 
necessary to support his claim.  

3.  The RO should also undertake any 
development it identifies as necessary 
under the VCAA, including a specific 
determination as to whether a new VA 
examination with a nexus opinion is 
warranted in light of the findings of the 
USASCRUR regarding the veteran's claimed 
stressors, and in consideration of 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) (holding that the fact that a 
veteran was stationed with a unit that 
sustained combat attacks strongly 
suggests that the veteran was, in fact, 
exposed to these attacks).

4.  Thereafter, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




